TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00645-CR


                             Nicodemo Coria-Gonzalez, Appellant

                                                 v.

                                  The State of Texas, Appellee


            FROM THE 331ST DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-DC-17-900078, THE HONORABLE WILFORD FLOWERS, JUDGE PRESIDING


                                           ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due December 27, 2018. On counsel’s

motion, the time for filing was extended to February 27, 2019. Appellant’s counsel has now filed

a second motion, requesting that the Court extend the time for filing appellant’s brief. We grant

the motion for extension of time and order appellant to file a brief no later than April 29, 2019.

No further extension of time will be granted and failure to comply with this order will result in

the referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of

Appellate Procedure.

               It is ordered on March 8, 2019.



Before Justices Goodwin, Baker, and Triana

Do Not Publish